DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Invention I, Species E (Fig. 13) and indicated claims 1-3, and 7-9 read on the elected invention and species. Claims 4-6 and 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant presented arguments in the remarks, which examiner interprets as an election with traverse. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 December 2020.

Applicant’s traversal is on the ground(s) that claims 10-19 include all the technical features of independent claim 1, involving unity compared to claim 1, and thus would not add examination burden.  This is not found persuasive because the restriction was not based on unity of invention (i.e., PCT restriction practice). Moreover, as detailed in the restriction requirement (e.g., pages 2-3), Inventions I and II are independent or distinct from each other because Invention II (claims 10-19) has a materially different design from Invention I (claims 1-9). Invention II includes a fusion region and two electric guiding section. These features are not claimed in independent claim 1 and would put a serious search and/or examination burden on the examiner for 

Claims 1-19 are pending with claims 1-3 and 7-9 being considered in the present Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 9 recite a numerical value without units. In line 2 of each claim “0.7” needs units. Examiner assumes µm. Further, both claims use a tilde to define the range, thereby making the scope of the range unclear. To clearly define the scope, examiner suggests using words, i.e., 0.7 µm to 0.9 µm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arima et al. (WO 2012/081368), hereinafter Arima. A machine translation of Arima has been provided.
Regarding Claim 1, Arima teaches an electrode plate (10) for a secondary battery (i.e., non-aqueous secondary accumulator, see e.g., abstract), comprising: an active material layer (12); a current collector (11) comprising: an insulating layer (13); a first conductive layer comprising (14) and a second conductive layer (14), wherein the first conductive layer (14) and the second conductive layer (14) are respectively arranged on two surfaces of the insulating layer (13), see e.g., Figs. 39 and 40.
The first conductive layer (14) comprises a first body section, wherein a surface of the first body section that is away from the insulating layer is covered by the active material layer 12; a first protruding section (11a) arranged to connect to the first body 
Arima further teaches a conductive structure (see e.g., Fig. 40) comprising: a first conductive member (41) arranged to connect to the first protruding section (11a of 14); a second conductive member (160) arranged to connect to the second protruding section (11a of 14); wherein the second conductive member (160) is bent towards the first conductive member (41) and connects to the first conductive member (41), i.e., at M2, and wherein the first conductive member (41) extends away from the active material layer (12) and is beyond the second conductive member (160). See e.g., Figs. 39-40
Regarding Claim 2, the second conductive member (160) comprises: a first connecting section (labelled in annotated Fig. 40, below) arranged to connect to the second protruding section (11a); a bent section bent towards the first conductive member (41) relatively to the first connecting section (41); and a second connecting section (labelled in annotated Fig. 40) arranged to connect to the first conductive member (41); wherein the bent section connects the first connecting section with the second connecting section.

    PNG
    media_image1.png
    948
    1076
    media_image1.png
    Greyscale


Regarding Claim 3, the bent section (labelled in annotated in Fig. 40 above) is located at a side of the second protruding section (11a), the side being away from the active material layer (12), see e.g., Fig. 39.
Regarding Claim 7, the second connecting section (labelled in annotated Fig. 40) connects to an end of the bent section (labelled in annotated Fig. 40), the end of the bent section (labelled in annotated Fig. 40) is closer to the first conductive member (41) and extends away from the current collector (11).

Claim(s) 1, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamamura et al. (US 2009/0017376), hereinafter Yamamura.
Regarding Claim 1, Yamamura teaches an electrode plate (10) for a secondary battery (i.e., lithium ion secondary battery, see e.g., [0021], Fig. 1), comprising: an active material layer (9); a current collector (8) comprising: an insulating layer (15); a first conductive layer comprising (16B) and a second conductive layer (16A), wherein the first conductive layer (16B) and the second conductive layer (16A) are respectively arranged on two surfaces of the insulating layer (15), see e.g., Fig. 1.
The first conductive layer (16B) comprises a first body section (labelled in annotated Fig. 1), wherein a surface of the first body section that is away from the insulating layer 15 is covered by the active material layer 9; a first protruding section (labelled in annotated Fig. 1) arranged to connect to the first body section (labelled in annotated Fig. 1), wherein a surface of the first protruding section (labelled in annotated Fig. 1) that is away from the insulating layer 15 is not covered by the active material layer 9 (best seen in Fig. 1); the second conductive layer (16A) comprising: a second body section (labelled in annotated Fig. 1), wherein a surface of the second body section (labelled in annotated Fig. 1) that is away from the insulating layer 15 is covered by the active material layer (9); a second protruding section (labelled in annotated Fig. 1) arranged to connect to the second body section (labelled in annotated Fig. 1), wherein a surface of the second protruding section (labelled in annotated Fig. 1) that is away from the insulating layer 15 is not covered by the active material layer 9, see e.g.,  Fig. 1.

    PNG
    media_image2.png
    655
    1189
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    875
    934
    media_image3.png
    Greyscale

Yamamura further teaches a conductive structure (Fig. 1 is further blown up annotated above) comprising: a first conductive member (labelled in annotated Fig. 1) arranged to connect to the first protruding section (of 16B); a second conductive member (labelled in annotated Fig. 1) arranged to connect to the second protruding section (of 16A); wherein the second conductive member (labelled in annotated Fig. 1) is bent towards the first conductive member (labelled in annotated Fig. 1) and connects to the first conductive member (labelled in annotated Fig. 1), and wherein the first 
Regarding Claims 8-9, Yamamura teaches thickness of the conductive layers is 0.1 µm to 5 µm, see e.g., para. [0024].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arima (as used in the rejection of claim 1) further fin view of  Yamamura et al. (US 2009/0017376), hereinafter Yamamura.
Regarding Claims 8-9, Arima does not teach the thickness of the conductive layers (14) is between 0.7 μm to 0.9 µm. However, Yamamura teaches the thickness of the first conductive layer and the second conductive layer (16A, 16B) are preferably 0.1 µm to 5 µm; a battery that is more excellent in battery capacity can be obtained with thinner  conductive layers, see e.g., para. [0024]. It would be obvious to one having ordinary skill in the art to utilize a thickness of 0.1 µm to 5 µm for the conductive layers of Arima to achieve more excellent battery capacity, as suggested by Yamamura. The range disclosed by Yamamura overlaps with the claimed range or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See e.g., MPEP 2144.05, I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729